1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4,669,947) in view of Pearce (US 4,634,336) and Godbersen (US 3,498,485).
	Frost discloses-
a plurality of tine assemblies 25, 25 pivotally mounted (indicated generally as 17) to a bucket 11 or scoop, each tine assembly comprising a rigid, projecting tine 30 that normally extends forwardly, and a rigid arm 26 linked to the projecting tine;
a projecting tine 30 comprising a frontal point adapted to engage a target, and a spaced apart inner end proximate an arm;
an axle segment 17 proximate a bucket top that penetrates a pivot;
a rigid, tine stowage bracket P adapted to be secured at a rear of a bucket 11 for receiving and shrouding a projecting tine (FIG. 3) when a tine assembly is rotated over a bucket such that a projecting tine extends vertically downwardly into a stowage bracket.
Frost does not disclose an elbow bracket or a hollow pivot sleeve. Pearce discloses a plurality of tine assemblies 24, 29 mounted to a bucket or scoop, each tine assembly comprising a rigid, projecting tine 29 that normally extends forwardly, and a rigid arm 24 linked to the projecting tine. Pearce further discloses
an elbow bracket 28 adapted to be disposed at a front;
an arm 24 having a bottom fastened to an elbow bracket and a spaced apart top.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Frost to include an elbow bracket, as taught by Pearce, thereby removing the requirement for engagement by the ground of the forks during the process of engaging and lifting articles from the ground such as bails.
	And, Godbersen discloses a plurality of tine assemblies pivotally mounted to a bucket or scoop, each tine assembly comprising a rigid, projecting tine that normally extends forwardly, and a rigid arm linked to the projecting tine. Godbersen further discloses-
a projecting tine 43 comprising a frontal point 57 adapted to engage a target, and a spaced apart inner end 53 proximate an arm (generally indicated as 51 in FIG. 1);
a hollow pivot sleeve 45 proximate a top supported by an arm that functions as a bearing to enable tine assembly rotation about axle 44.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Frost to include Godbersen’s hollow pivot sleeve which “increases the versatility of the fork 43 in addition to providing a greater distribution of the lifted weight upon the frame unit 24. The lateral movement of the forks 43 permits the forks 43 to be more broadly spaced when using the fork unit 26 5for moving extraordinary long loads, such as lumber.”
Allowable Subject Matter
Claims 3, 4, 7, 8, 10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652